Claim Status
Applicant’s amendment filed April 27, 2022 has been entered. Claims 3, 6-22, 24, 26, 28, 30, 32, 35-39, 41, 44-49, 52, 54 and 56-79 are cancelled. Claims 1-2, 4-5, 23, 25, 27, 29, 31, 33-34, 40, 42-43, 50-51, 53 and 55 are pending. Claims 23, 25, 27, 29, 51, 53 and 55 are withdrawn. Claims 1-2, 4-5, 31, 33-34, 40, 42-43 and 50 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on Apr. 27, 2022 is acknowledged.
Claims 51, 53, and 55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 27, 2022.
This application contains claims directed to the following patentably distinct species SEQ ID NOs: 85 and 1173, 191, 1064, 1070, and 1076. The species are independent or distinct because the sequences claimed are directed to different target sequences in different genes. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Having differing distinct sequences targeted at different genes that perform vastly different functions would cause search and examination burden.
Claims 23, 25, 27, and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species SEQ ID NOs: 191, 1064, 1070, and 1076, respectively, there being no allowable generic or linking claim. Election was made without traverse in the phone call on 29 SEP 2022.
During Claim 34 recites the limitation “at least one guide sequence”. There is insufficient antecedent basis for this limitation in the claim. The claim should read “the guide sequence”. 

Claim 40 recites the limitation "a first guide sequence" and a “second guide sequence”, however claim 1 recites “a guide sequence”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 4-5, 31, 33-34, 40, 42-43, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2014/0357530 A1, published Dec. 4, 2014, earliest effective filing date Aug. 16, 2014) in view of Wieben et al. (WO 2013/101711 A1, published Jul. 4, 2013, earliest effective filing date Dec. 21, 2012).

Regarding claims 1-2 and 4-5, Zhang teaches a unique CRISPR-Cas system that comprises guide sequences (i.e. a composition comprising at least one guide RNA) that directs a nuclease to a target sequence wherein the selection of the guide RNA is indicative of a particular physiological condition (Page 2, [0011]). Zhang further teaches that trinucleotide repeat disorders are preferred conditions to be treated (Page 19, [0224]), and specifically mentions that FECD is an ocular disease that can be treated (Page 41, Table B). 

Regarding claim 31, Zhang teaches that the two or more guide sequences may comprise of two or more copies of a single guide sequence (Page 27, [0286]). 

Regarding claim 33, Zhang teaches that a “CRISPR system” refers collectively to transcripts and other elements involved in the expression of or directing the activity of CRISPR-associated ("Cas") genes, including sequences encoding a Cas gene, a tracr (transactivating CRISPR) sequence (e.g. tracrRNA or an active partial tracrRNA), a tracr-mate sequence (encompassing a "direct repeat" and a tracrRNA-processed partial direct repeat in the context of an endogenous CRISPR system), a guide sequence (also referred to as a "spacer" in the context of an endogenous CRISPR system), or other sequences and transcripts from a CRISPR locus (Page 26, [0271]). 

Regarding claim 34, Zhang also teaches that the components of a CRISPR system sufficient to form a CRISPR complex, including the guide sequence to be tested, may be provided to a host cell having the corresponding target sequence, such as by transfection with vectors (Page 29, [0296]). 

Regarding claim 40, Zhang teaches that the system may have a Cas protein having one or more mutations and two guide RNAs that target a first strand and a second strand of the DNA molecule respectively (Page 7, [0057]). 

Regarding claims 42-43, Zhang teaches that the nuclease in the composition can be any Cas enzyme (Page 3, [0023]). 
Regarding claim 50, Zhang teaches that the system comprises administering a therapeutically effective amount of a CRISPR-Cas gene therapy particle, optionally via a biocompatible pharmaceutical carrier, to the cells of a subject (Page 20, [0230]).

However, Zhang lacks the composition wherein the guide sequence directs a nuclease to a target sequence selected from SEQ ID NO: 85 at or near a TNR in the TCF4 gene and a guide sequence that is at least 90% identical to a sequence selected from SEQ ID NO 1173. 
Wieben is directed towards assessing the likelihood of developing Fuchs’ Corneal Dystrophy and teaches kits that can be used to assess a mammal for the presence or absence of an expanded TGC repeat within intron 3 of TCF 4 nucleic acid (Page 10, Lines 6-7).  Wieben, although directed towards primer sequences, points out the importance of SEQ ID NOs 85 and 1173 as they are present in the listed sequence of intron 3 of TCF4 (Pages 8-9, SEQ ID NO:1).  Wieben further points out the importance in the identification and targeting of TGC repeat regions by explaining that a primer can be designed to have a sequence that hybridizes to a sequence upstream of 15 a TGC repeat region, and another primer can be designed to have a sequence that hybridizes to a sequence that is downstream of a TGC repeat region (Page 10, Lines 13-18).
Therefore, it would have been obvious to a person of ordinary skill in the art to combine the composition of Zhang with the target sequence (i.e. SEQ ID NO 85) and guide sequence (i.e. SEQ ID NO 1173) as described in Wieben. A person of ordinary skill in the art would have been motivated to do so in order to treat trinucleotide repeat disorders, specifically FECD as described in Zhang. A person of ordinary skill in the art would have a reasonable expectation of success because Zhang teaches treating both FECD and trinucleotide repeat disorders while Wieben teaches the importance of the claimed sequence in identifying and targeting trinucleotide repeats present in humans with FECD. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE T REGA whose telephone number is (571)272-2073. The examiner can normally be reached M-R 8:30-4:30, every other F 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE THOMAS REGA/Examiner, Art Unit 1636                                                                                                                                                                                                        

/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636